20-50805-rbk Doc#28 Filed 05/12/20 Entered 05/12/20 15:22:24 Main Document Pg 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

  In re:                                            §
                                                    §                         Chapter 11
  KRISJENN RANCH, LLC,                              §
  KRISJENN RANCH, LLC–SERIES                        §
  UVALDE, KRISJENN RANCH, LLC–                      §
  SERIES PIPELINE ROW,                              §                       Case No. 20-50805-RBK
                                                    §
  Debtors                                           §


                   DEBTORS’ RESPONSE TO DMA PROPERTIES, INC. AND
                LONGBRANCH ENERGY, LP’S MOTION TO SEVER OR DISMISS


      TO THE HONORABLE CHIEF UNITED STATES BANKRUPTCY JUDGE
  RONALD B. KING:

                                        I. INTRODUCTION

           1.     This bankruptcy involves a voluntary petition filed by KrisJenn Ranch, LLC

  (“KrisJenn”) on behalf of itself and KrisJenn Ranch, LLC–Series Uvalde (“Uvalde”) and KrisJenn

  Ranch, LLC–Series Pipeline Row (“Pipeline”), and does not constitute a joint petition.

           2.     The United States Bankruptcy Code is silent as to how a bankruptcy court should

  treat a Series LLC.

           3.     KrisJenn, Uvalde, and Pipeline were formed under the laws of the state of Texas,

  and the state of Texas does not recognize a series as a separate and distinct entity. See TEX. BUS.

  ORGS. CODE ANN § 101.622 (“[A] series has the rights, power, and duties provided by this

  subchapter to the series but is not a separate domestic entity or organization.”).

           4.     KrisJenn, Uvalde, and Pipeline did not file a joint petition because Texas Law does

  not recognize a series as an entity distinct from the Series LLC, and DMA Properties, Inc.




                                                    1
20-50805-rbk Doc#28 Filed 05/12/20 Entered 05/12/20 15:22:24 Main Document Pg 2 of 6




  (“DMA”) and Longbranch Energy, LP’s (“Longbranch”) argument concerning joint petitions is

  inapplicable to the case at bar.

          5.       In addition, DMA and Longbranch present the Court with an incomplete reading of

  section 101.602 of the Texas Business Organizations Code, which enforces debts, liabilities, and

  obligations of a series solely against the assets of that series only if certain statutory requirements

  are met. Those statutory requirements have not been met by KrisJenn.

          6.       Because KrisJenn did not satisfy the statutory requirement in section 101.602 of

  the Texas Business Organizations Code to recognize separateness between KrisJenn, Uvalde, and

  Pipeline, the liabilities of each may be assessed against the other’s assets.

                                                II. ARGUMENTS

               A. Texas Recognizes the Single-Entity Model.

          7.       Debtor has been unable locate any precedence on the issue of series LLC’s in

  bankruptcy. Some scholars have addressed how a court could view a series LLC in a bankruptcy

  by analyzing the laws of the state that the Series LLC was formed under. See generally Norman

  M. Powell, Series LLCs, the UCC, and the Bankruptcy Code—A Series of Unfortunate Events?,

  41 UCC L.J. 103 (2008).1




  1

          The Single-Entity Model finds support in the Delaware LLC Act, which provides that Series
          terminate on the dissolution of the Series LLC. That is, Series cannot exist absent the continued
          existence of a Series LLC, a fact that suggest that Series are something other than separate and
          distinct entities. Additional provisions of the Delaware LLC Act and other Delaware entity laws
          support the inference that the legislature intended that Series be treated as part of the same entity as
          the Series LLC, not as separate entities distinct from it.

  Norman M. Powell, Series LLCs, the UCC, and the Bankruptcy Code—A Series of Unfortunate Events?,
  41 UCC L.J. 103, 108 (2008); see also Carol R. Goforth, The Series LLC, and a Series of Difficult Questions,
  60 AR. L.R. 385, 398 (2007).


                                                             2
20-50805-rbk Doc#28 Filed 05/12/20 Entered 05/12/20 15:22:24 Main Document Pg 3 of 6




          8.       Under section 101.622 of the Texas Business Organizations Code, “a series has the

  rights, powers, and duties provided by this subchapter to the series but is not a separate domestic

  entity or organization.” TEX. BUS. ORGS. CODE ANN. § 101.622.

          9.       While neither the code, nor case law, expressly addresses how a series would be

  treated under bankruptcy law, it seems apparent that the Texas Legislature intended for the Series

  of a Series LLC to not be a distinct entity. Uvalde and Pipeline filed for Bankruptcy with KrisJenn

  because they are not distinct entities under the Texas Business Organizations Code and are not

  able to petition for protection under the Bankruptcy Code unless they do so as a part of KrisJenn.

          10.      The Court should deny DMA and Longbranch’s motion to split or dismiss because

  Texas law recognizes KrisJenn and its Series as one entity, and, therefore, KrisJenn could not have

  possibly filed a joint petition. Thus, DMA and Longbranch’s arguments regarding joint petitions

  are without merit.

                B. The Separation of Assets and Liabilities Between the Series is Not Applicable
                   Because the Statutory Requirements Under TBOC 101.602(b) Were Not
                   Satisfied.

          11.      DMA and Longbranch cite section 101.602(a) of the Texas Business and

  Organizations Code for the proposition that the liabilities of KrisJenn, Uvalde, and Pipeline can

  only be assessed against their own respective assets. However “[s]ubsection (a) [of 101.602]

  applies only if: (1) the records maintained for that particular series account for the assets associated

  with that series separately from the other assets of the company or any other series; (2) the

  company agreement contains a statement to the effect of the limitations provided in Subsection

  (a); and (3) the company’s certificate of formation contains a notice of the limitations provided in

  Subsection (a).” TEX. BUS. ORGS. CODE ANN. § 101.602(b).

          12.      DMA and Longbranch assert that section 101.602(a) creates statutory protections

  that would be eluded should the Court deny their motion. However, these protections do not even


                                                     3
20-50805-rbk Doc#28 Filed 05/12/20 Entered 05/12/20 15:22:24 Main Document Pg 4 of 6




  apply in this case because the Series LLC must qualify for the protections by satisfying the

  requirement under section 101.602(b) before they can apply.

          13.     Here, KrisJenn, Uvalde, and Pipeline have not maintained records for each

  particular series account for the assets associated with that series separately from the other assets

  of the company or any other series. All of the KrisJenn money has been comingled between

  KrisJenn and its series. Therefore, section 101.602(a) is also inapplicable to the case at bar.

          14.     Under DMA and Longbranch’s reading of 101.602(a)—while giving effect to

  101.622—a Series would never be able to file for bankruptcy. Under this interpretation, a Series

  cannot file for bankruptcy with the LLC because it has separate assets and liabilities—and would

  constitute a “joint filing”—and a Series cannot file on its own because 101.622 states that the

  Series is not a distinct entity.

          15.     The only reasonable solution under the relevant statutes is to allow KrisJenn,

  Uvalde, and Pipeline to file for bankruptcy as one entity. Because KrisJenn did file for bankruptcy

  as one entity, the Court should deny DMA and Longbranch’s motion to dismiss or sever in its

  entirety.

                                         III. CONCLUSION

          16.     Texas Law does not recognize a series as a distinct entity from the Series LLC.

  KrisJenn, Uvalde, and Pipeline could not have improperly filed a joint petition because they are

  one entity according to the laws they were organized under.

          17.     Therefore, the Court should deny DMA and Longbranch’s request to sever or

  dismiss the Debtor’s petition and grant Debtor all relief justly required.




                                                    4
20-50805-rbk Doc#28 Filed 05/12/20 Entered 05/12/20 15:22:24 Main Document Pg 5 of 6




                                       Respectfully submitted,

                                       MULLER SMEBERG, PLLC

                                By:    /s/ Ronald J. Smeberg                    .
                                       RONALD J. SMEBERG
                                       State Bar No. 24033967
                                       MULLER SMEBERG, PLLC
                                       111 W. Sunset Rd.
                                       San Antonio, TX 78209
                                       210-664-5000 (Tel)
                                       210-598-7357 (Fax)
                                       ron@smeberg.com
                                       ATTORNEY FOR DEBTOR


                                  CERTIFICATE OF SERVICE

           I hereby certify that on May 12, 2020, true and correct copies of the foregoing will be
  forwarded electronically via the Court’s ECF System, or by U.S. first class mail, postage prepaid,
  on, all parties listed on the attached Service List.

                                                    /s/ Ronald J. Smeberg
                                                RONALD J. SMEBERG

                                          SERVICE LIST

                                                                     200 St. Augustine St.
                                                                     Center, Texas 75935
                                  300 E. 8th St. STOP 5026 AUS
                                  Austin, TX 78701                    Tenaha ISD Tax Assessor-Collector
  DEBTOR                                                              138 College St
                                  Texas Comptroller of Public Account Tenaha, TX 75974-5612
  KrissJenn Ranch, LLC            Attn: Bankruptcy
  410 Spyglass Rd                 P.O. Box 149359                     Uvalde Tax Assessor
  Mc Queeney, TX 78123-3418       Austin, TX 78714-9359               Courthouse Plaza, Box 8
                                                                      Uvalde, Texas 78801
  GOVERNMENT ENTITIES             Angelina County Tax Assessor
                                  606 E Lufkin Ave,                   NOTICE PARTIES
  Office of the UST               Lufkin, Texas 75901
  615 E Houston, Room 533                                             METTAUER LAW FIRM
  PO Box 1539                     Nacogdoches County Tax              c/o April Prince
  San Antonio, TX 78295-1539      Assessor Collector                  403 Nacogdoches St Ste 1
                                  101 West Main Street                Center, TX 75935-3810
  U.S. Attorney                   Nacogdoches, Texas 75961
  Attn: Bkcy Division                                                 Albert, Neely & Kuhlmann
  601 NW Loop 410, Suite 600      Rusk County                         1600 Oil & Gas Building
  San Antonio, Texas 78216        202 N Main St,                      309 W 7th St
                                  Henderson, Texas 75652              Fort Worth, TX 76102-6900
  Internal Revenue Services
  Special Procedures Branch       Shelby County, Tax Collector       Laura L. Worsham


                                                   5
20-50805-rbk Doc#28 Filed 05/12/20 Entered 05/12/20 15:22:24 Main Document Pg 6 of 6



  JONES, ALLEN & FUQUAY, LLP       Mc Queeney, TX 78123-3418
  8828 Greenville Ave.
  Dallas, Texas 75243              Medina Electric
                                   2308 18th St.
  Craig Crockett                   Po Box 370
  Craig M. Crockett, PC            Hondo, TX 78861-0370
  5201 Camp Bowie Blvd. #200
  Fort Worth, Texas 76107          Medina's Pest Control
                                   1490 S Homestead Rd
  Christopher S. Johns             Uvalde, TX 78801-7625
  JOHNS &COUNSEL PLLC
  14101 Highway 290 West,          Texas Farm Store
  ste 400A                         236 E Nopal St
  Austin, Texas 78737              Uvalde, TX 78801-5317

  Timothy Cleveland                Uvalco Supply
  CLEVELAND|TERRAZAS PLLC          2521 E Main St
  4611 Bee Cave Road, ste 306B     Uvalde, TX 78801-4940
  Austin, Texas 78746
                                   Longbranch Energy
  Andrew R. Seger                  c/o DUKE BANISTER RICHMOND
  KEY TERRELL & SEGER              Po Box 175
  4825 50th Street, ste A          Fulshear, TX 77441-0175
  Lubbock, Texas 79414
                                   DMA Properties, Inc.
  SECURED CREIDITORS               896 Walnut Street at US 123 BYP
                                   Seneca, SC 29678
  McLeod Oil, LLC
  c/o John W. McLeod, Jr.
  700 N Wildwood Dr
  Irving, TX 75061-8832

  UNSECURED CREIDITORS

  Bigfoot Energy Services
  312 W Sabine St
  Carthage, TX 75633-2519

  C&W Fuels, Inc.
  Po Box 40
  Hondo, TX 78861-0040

  Davis, Cedillo & Mendoza
  755 E Mulberry Ave Ste 500
  San Antonio, TX 78212-3135

  Granstaff Gaedke & Edgmon
  5535 Fredericksburg Rd Ste 110
  San Antonio, TX 78229-3553

  Hopper's Soft Water Service
  120 W Frio St
  Uvalde, TX 78801-3602

  Larry Wright
  410 Spyglass Rd



                                                    6
